DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 28, 2022 has been entered. Claims 1, 3-7, and 9 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(d) rejections previously set forth in the Non-Final Office Action mailed March 10, 2022.   
Response to Arguments
Applicant's arguments filed April 28, 2022 have been fully considered but they are not persuasive. 
The applicant’s understanding of the prior art on page 6 of Remarks is correct in that Berhan does not teach using the nonwoven material to fix conductors in slots. However, this fails to overcome the rejection under 35 USC 103 because the rejection did not argue that Berhan taught this aspect of the claimed invention. Schorm was brought in as a secondary reference to teach using the nonwoven material to fix conductors in slots. 
On page 8 of Remarks the applicant appears to try and argue that Schorm does not teach using the nonwoven material to fix the conductors in the slots, but instead teaches expanding the nonwoven material only to “completely fill all voids in the slot”. 
Firstly, even if this was a correct interpretation of Schorm, expanding a nonwoven material to fill the voids in the slot would constitute fixing the conductors in the slot because removing these voids improves the mechanical positioning of the windings in the slot. 
Secondly, this interpretation is contrary to the spirit and words of Schorm as Schorm explicitly states the purpose of this invention is to better secure the conductors (“windings”) in the slots (“grooves”) (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37).
The applicant also argues that Brown fails to teach using a nonwoven material to fix conductors in slots on page 7 of Remarks. Firstly—as previously discussed—Schorm not Brown was brought in to teach expanding a nonwoven material to fox conductors in slots. 
Secondly, the applicant attempts to characterize Brown as non-analogous art stating “The web material taught by Brown et al. is intended primarily for use as a baby wipe, a household wipe, a diaper or a filtration device”, page 7. This interpretation ignores the fact that these mechanically strong and highly absorbent fibers are contemplated for other purposes such as thermal insulation and industrial absorbents (“Still further, an object of this invention is to provide a hybrid non-woven web that can be used in various products including, but not limited to: baby wipes, household and industrial wipes, industrial absorbents, absorbent cores for diapers, sanitary napkins and undergarments, thermal insulation, acoustical insulation, bedding, upholstery, filtration, foam replacement materials, seating cushions, etc.”, col. 3, 9-15). 
Further detail regarding the rejection of claim 1 under 35 USC 103 can be seen below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan in view of Schorm and Brown.
Regarding claim 1, Berhan teaches a stator (Fig. 1, 14) of an electric machine (Fig. 1, 10) (“An electric motor is disclosed that has a stator that is generally shaped as a hollow cylinder”), col. 1, 35-36), comprising 
a stator lamination stack (Fig. 1, cylindrical stack of 16 making up the stator 14) 
having stator laminations (Fig. 1, 16) (“The stator has a plurality of laminated projections 16”, col. 3, 5-6); 
and slots formed in the stator lamination stack (Fig. 1, 18) (“Between projections 16 are slots 18”, col. 3, 8-9);
a cooling liquid (“water”) communicating with the slots formed in the stator lamination stack (“The windings in slots 18 can be cooled by a water jacket 24 provided between housing 12 and stator 14”, col. 3, 17-19);
at least one stator winding with conductor bars arranged in slots of the stator lamination stack (“Wire windings 20 (not shown individually) are placed into slots 18”, col. 3, 9-10).

    PNG
    media_image1.png
    596
    561
    media_image1.png
    Greyscale

Berhan does not teach a fixing device disposed in the slots of the stator lamination stack, 
the fixing device including a nonwoven material that increases in volume when saturated with the cooling liquid, wherein the nonwoven material that is exposed to the cooling liquid in the slots increases in volume sufficiently to fix the conductor bars in the slots.
Schorm teaches a device for fixing windings in slots of an electric machine (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37) comprising a fixing device (Fig. 5, 3 in pre-expanded form and area where arrow points in Fig. 6 after expansion) disposed in the slots (Fig. 5, 19) of the stator 
the fixing device including a nonwoven material (“A strip of glass fiber fleece with a specific weight of 60 g/m.sup.2 and a thickness of 1.0 mm manufactured from cut, non-oriented, alkaline-free glass filaments is impregnated with a resin which consists of 98.4% of an epoxy resin based on a diglycidyl ether of bisphenol A and of 1.6% of zinc naphthenate in such a way that the resin content of the impregnated strip of glass fiber fleece is 20% by weight”, col. 3, 51-59) (the fact that they are unwoven is best seen in Fig. 1, 1)
 
    PNG
    media_image2.png
    114
    353
    media_image2.png
    Greyscale

that increases in volume when (saturated with the cooling liquid) heated (“the laminate is then heated in order to soften the synthetic resin, whereupon the laminate expands because of the released tension on the compressed fibers and fills out the aforementioned gap-shaped space in such a manner that, in the cited area of the tapering groove cross-section, the remaining mechanical compression causes the elastically expanding fiber material, supporting itself on the groove surface, to exert at least on an inserted winding section or a subconductor bundle a considerable component of force in the direction of the bottom of the groove”, col. 2, 52-62) (this expansion is shown in the difference between Figs. 5 and 6), 
wherein the nonwoven material that is exposed to the (cooling liquid) heating treatment in the slots increases in volume sufficiently to fix the conductor bars in the slots (Fig. 6, conductors 8 held in slot 19 by expanded material) (“The expansion of the elastically compressed fiber material during vacuum pressure impregnation causes a force to be applied primarily to the subconductor bundle lying at the groove opening and shown by the direction of the arrow 30 (see FIG. 9)”, col. 5, 58-63). 


    PNG
    media_image3.png
    536
    513
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Berhan to include the slot fixing device of Schorm. 
	This would have the benefit of leading to a more durable machine because the windings would be better secured in the slots during rotation (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37).
	Berhan in view of Schorm differs from the claimed invention in that the slot fixing device increases in volume from heating rather than when saturated with cooling liquid. 
	Brown teaches a nonwoven material that increases in volume when saturated with a cooling liquid rather than with heating (“Besides or in conjunction with pulp fibers, the first material 14 may also include a superabsorbent that is in the form of fibers, particles, gels, etc. Generally speaking, superabsorbents are water-swellable materials capable of absorbing at least about 20 times their weight and, in some cases, at least about 30 times their weight, in an aqueous solution containing 0.9 weight percent sodium chloride”, col. 5, 35-41). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Berhan in view of Schorm by substituting the nonwoven material of Schorm that expand with heat with the nonwoven material of Brown that expands when saturated with cooling liquid. 
	This would have the advantage of providing a mechanically strong slot insulation (“Still another object of this invention is to provide a hybrid non-woven web having a tensile strength of at least about 5 gf/gsm/cm width, measured in a machine direction, and an apparatus and a method for forming the hybrid non-woven web”, col. 3, 4-8). 
	Regarding claim 3, Berhan in view of Schorm and Brown teaches the stator of claim 1. 
Berhan does not teach wherein the nonwoven material surrounds the conductor bars in the slots. 
Schorm further teaches wherein the nonwoven material (Fig. 1, 1) surrounds the conductor bars in the slots (Fig. 5, nonwoven material 15 surrounds conductors 8 in slots 19) (“The invention relates to a process for manufacturing the electrical insulation of the winding of an electrical machine which has winding sections, particularly subconductor bundles, which are placed with play in the grooves of the rotor or stator”, col. 1, 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Berhan in view of Schorm and Brown by having the nonwoven material surround the conductors in multiple slots as taught by Schorm.
This would have the benefit of ensuring more conductors were securely positioned in the slots (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37).
Regarding claim 4, Berhan in view of Schorm and Brown teaches the stator of claim 1.
Berhan does not teach wherein each of the slots is lined with the nonwoven material.
Schorm further teaches wherein each of the slots is lined with the nonwoven material (Fig. 5, nonwoven material 15 surrounds conductors 8 in slots 19) (“The invention relates to a process for manufacturing the electrical insulation of the winding of an electrical machine which has winding sections, particularly subconductor bundles, which are placed with play in the grooves of the rotor or stator”, col. 1, 7-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Berhan in view of Schorm and Brown by having the nonwoven material surround the conductors in each of the slots as taught by Schorm.
This would have the benefit of ensuring all the windings where securely positioned in the slots (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37).
Regarding claim 5, Berhan in view of Schorm and Brown teaches the stator of claim 1. 
Berhan further teaches wherein a pressure difference acts on the cooling liquid and causes the cooling liquid to flow around the conductor bars fixed by the saturated nonwoven material (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) around the porous cap 78 to allow coolant fluid to reach the bars 76). 

    PNG
    media_image4.png
    406
    570
    media_image4.png
    Greyscale

Regarding claim 6, Berhan teaches a method for producing a stator (Fig. 1, 14), comprising: providing a stator lamination stack (Fig. 1, 16) having stator laminations (Fig. 2, 30) formed with slots (Fig. 2, 34); arranging conductor bars (Fig. 5, 76) in the slots of the stator lamination stack (“Windings are placed in slots 34 through openings 36”, col. 3, 29); and encasing the conductor bars (Fig. 5, 76) with a specified nonwoven material (Fig. 5, 78) (“A non-exhaustive list of potential materials for the physically-compliant, thermally conductive cap is provided in the following table”, col. 4, 11-14) and placing the slots in communication with a specified cooling liquid (“water”) (“The windings in slots 18 can be cooled by a water jacket 24 provided between housing 12 and stator 14”, col. 3, 17-19). 

    PNG
    media_image5.png
    217
    405
    media_image5.png
    Greyscale

	Berhan does not teach wherein the nonwoven material increases in volume when saturated with a specified cooling liquid; and the placing the slots in communication with a specified cooling liquid thereby causing the nonwoven material to be saturated by the cooling liquid and to increase in volume sufficiently to fix the conductor bars in the slots. 
Schorm teaches heating a nonwoven material to cause it to increase in volume sufficiently to fix the conductor bars in the slots (Fig. 6, conductors 8 held in slot 19 by expanded material) (“The expansion of the elastically compressed fiber material during vacuum pressure impregnation causes a force to be applied primarily to the subconductor bundle lying at the groove opening and shown by the direction of the arrow 30 (see FIG. 9)”, col. 5, 58-63). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Berhan to include the slot fixing step of Schorm. 
	This would have the benefit of leading to a more durable machine because the windings would be better secured in the slots during rotation (“The purpose of the Invention is to alter the process of manufacturing the insulation of the winding of an electrical machine as described in the cited international patent application in such a way that better mechanical fixation of the windings in the grooves is obtained”, col. 2, 33-37).
	Berhan in view of Schorm still does not teach teach wherein the nonwoven material increases in volume when saturated with a specified cooling liquid and wherein the nonwoven material expanding to secure the slots is achieved from saturating the nonwoven material with cooling liquid rather than heating. 
	Brown teaches a nonwoven material that increases in volume when saturated with a specified cooling liquid (“water” as in “water-swellable”) (“Besides or in conjunction with pulp fibers, the first material 14 may also include a superabsorbent that is in the form of fibers, particles, gels, etc. Generally speaking, superabsorbents are water-swellable materials capable of absorbing at least about 20 times their weight and, in some cases, at least about 30 times their weight, in an aqueous solution containing 0.9 weight percent sodium chloride”, col. 5, 35-41).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Berhan in view of Schorm by adding the step of using the coolant of Berhan to expand a water-swellable material as taught by Brown and thus achieving the slot closing method taught by Schorm. 
	This would have the advantage of providing a mechanically strong slot insulation (“Still another object of this invention is to provide a hybrid non-woven web having a tensile strength of at least about 5 gf/gsm/cm width, measured in a machine direction, and an apparatus and a method for forming the hybrid non-woven web”, col. 3, 4-8).
	Regarding claim 9, Berhan in view of Schorm and Brown teaches the method of claim 6. Berhan further teaches applying a pressure difference to the nonwoven material saturated with the cooling liquid to cool the conductor bars directly with the cooling liquid (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) around the porous cap 78 to allow coolant fluid to reach the bars 76).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan in view of Schorm, Brown, and Takagi.
Regarding claim 7, Berhan in view of Schorm and Brown teaches the method of claim 6. 
Berhan does not teach wherein the step of encasing the conductor bars with the nonwoven material comprises lining the slot with the nonwoven material. 
Takagi teaches a slot liner for an electrical device ([0001]) wherein the slot is lined with nonwoven material (Fig. 2, 204 and 206) (“Conventional slot liners can include filled materials such as mica based insulating materials, a single layer film such as a polyimide film or a laminate of a film with nonwoven material” [0015]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Berhan in view of Schorm and Brown to have the nonwoven material lining the slot rather than the conductor bar as taught by Takagi. 
This would have the advantage of providing electrical insulation for the stator slot (“Dielectric insulation in the form of insulating slot liners may be provided within the stator slots to electrically isolate the wire coils from the stator core”, [0004]).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bodla et al. (US 20180367011 A1) teaches a stator with cooling channels 28 located directly in each slot for the purpose of cooling conductors 20. 

    PNG
    media_image6.png
    541
    414
    media_image6.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834